UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04316 Midas Series Trust (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramirez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/14 - 12/31/14 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. MIDAS INVESTING PHILOSOPHY We believe that a quality investing approach can provide an important advantage in volatile markets. We also believe that personal investment planning can be successful by following three simple rules. —Follow a regular monthly investment plan. —Manage risk by diversifying among investments. —Commit to a long term investing approach. MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks primarily capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic or foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. DECEMBER 31 ANNUAL REPORT LETTER TO SHAREHOLDERS 1 PORTFOLIO COMMENTARY Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Performance Graphs/Total Returns 5 Allocation of Portfolio Holdings 6 About Your Fund’s Expenses 7 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 8 Midas Magic 10 Midas Perpetual Portfolio 12 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Statements of Cash Flows 17 Notes to Financial Statements 18 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 28 SUPPLEMENTAL INFORMATION Trustees and Officers of the Trust 29 Additional Information 31 ACCOUNT INFORMATION Invest with Midas 31 OPENING YOUR NEW ACCOUNT Instructions for Online and Paper Applications 32 New Account Application 33 LETTER TO SHAREHOLDERS Inflation, as measured by the consumer price index (CPI), rose 0.8% in 2014, the second smallest December-December increase in the last 50 years, according to the U.S. Bureau of Labor Statistics. This CPI rate is considerably lower than the 2.1% average annual increase over the last ten years.Most visibly, gas prices are tumbling.The University of Michigan just released a report showing U.S. consumer sentiment reached its highest level since January 2004. Financial markets seem to be similarly upbeat: on Monday, December 29, 2014, the S&P 500 Index hit an all-time high, and finished 2014 with its sixth straight year of positive returns. So, many investors who have been on the sidelines since the market crash of 2008 are now considering “getting back in.”But, for them, and us all, here’s something to consider: since 1871, U.S. equities have never risen 7 consecutive years in a row.Does this mean it is too late to invest now? At Midas, we believe that it’s never too late to invest if one is pursuing a personal investment plan to reach long term future goals.Most of us have definite future obligations to plan for, such as retirement, college tuition, or other long term financial commitments, and it’s usually better to get one’s plan going as soon as possible.We also believe reaching personal financial goals can be helped by following three rules: (1) commit to a long term investing approach; (2) increase your ability to hold investments over the long term by diversifying; and (3) make regular, such as monthly, investments. COMMITTING TO LONG TERM INVESTING – EASIER WITH QUALITY Investing in the market can be emotionally challenging.Volatility can be great, and the outcome uncertain.Financial predictions, particularly short term predictions, are difficult to make, and often wrong.So, to help investors commit to a long term plan, at Midas we emphasize quality investing. While no plan or investment approach can eliminate the risk of permanent loss, at Midas we seek quality investments because we believe by holding quality investments we will be better able to ride out temporary, short term market and economic reverses.Accordingly, Midas Magic concentrates its portfolio in some of the world’s strongest companies with global operations in finance, technology, and other industries. Midas Fund seeks mining companies offering financial strength, expanding production profiles, increasing cash flow, and other features. Midas Perpetual Portfolio seeks portfolio strength through investments in precious metals, stocks of large and “hard asset” companies, and Swiss bonds. DIVERSIFY TO MANAGE RISK To offer diversification, the three Midas Funds have been designed with differing investment objectives and policies. Midas Magic seeks capital appreciation. Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income. Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares over the long term. Interestingly, Midas Perpetual Portfolio seeks to regularly “re-balance” the allocations within its portfolio to increase its investment in currently out of favor but, hopefully, better value categories. FOLLOW A REGULAR MONTHLY INVESTMENT PLAN To help Midas investors follow a regular monthly investment plan, we offer the Midas Bank Transfer Plan. With this Plan, you decide today to invest a certain amount each month in the future for as long as you like and Midas will transfer the money from your bank account for investment in your designated Midas account. Investing the same amount regularly can reduce anxiety over investing in a rising or falling market or buying all of your shares at market highs. Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases. Of course, you should consider your ability to continue your purchases through periods of low price levels before undertaking such a strategy. OPENING AN ACCOUNT WITH MIDAS IS EASY – GET YOUR INVESTMENT PLAN STARTED TODAY! It’s easy to open a Midas account, and now you can open an account online. Visit www.MidasFunds.com and click “Open an Account” at the top menu bar. Whether to establish a regular individual or joint account, a Traditional or Roth IRA for your retirement planning, or to create a Coverdell Education Savings Account for your child, it’s easy to follow the instructions to open a new account and start investing with Midas today. If you have any questions about the Midas Family of Funds or our attractive suite of shareholder services, please call us at 1-800-400-MIDAS (6432). Thank you for investing with Midas! Sincerely, Thomas B. Winmill President “At Midas, we believe that it’s never too late to invest if one is pursuing a personal investment plan to reach long term future goals.” MIDAS ANNUAL REPORT 2014 1 MIDAS FUND Portfolio Commentary We are pleased to submit this 2014 Annual report and to welcome new Midas Fund shareholders attracted to its investment objectives and policies who have invested in Midas Fund directly or through one of the many brokerage firms making the Fund available to its customers. Midas Fund invests in gold, silver, platinum, and other natural resources companies in seeking its investment objectives of primarily capital appreciation and protection against inflation and, secondarily, current income. GOLD PRICES, FINANCIAL MARKETS, AND RETURNS The annual average gold price fell for the second consecutive year in 2014, by approximately 10% to $1,266 per ounce (all prices are based on the London pm fix), from $1,411 in 2013, and $1,669 in 2012. Interestingly, the 2014 year end gold price of $1,206 was actually a nudge higher than the 2013 year end price of $1,204. Gold stocks (as measured by the NYSE Gold Bugs Index), however, declined 15%. Midas Fund’s 2014 return was negative 28.26%, as gratifying performance from long term holdings Detour Gold Corp. and Romarco Minerals Inc. was out-weighed by the impact of permitting, operating, and financial problems affecting Northern Dynasty, Platinum Group Metals Ltd., and Anglogold Ashanti Ltd. INVESTMENT STRATEGY In this environment, Midas Fund’s strategy during the year was to re-balance its portfolio towards securities of higher quality senior and intermediate gold producers. The Fund has eliminated much of its exposure to smaller and exploring companies lacking access to capital markets, silver miners, energy related companies, and, with the exception of giant diversified producers, those businesses dealing in other natural resources. We continue to believe our patient focus on quality may be rewarded in the long term, and we anticipate better returns should the valuations of gold mining companies come back in balance with the price of gold itself. Midas Fund expects to continue emphasizing mining companies offering financial strength, expanding production profiles, increasing cash flow, promising exploration potential, and/or other special growth features. With a portfolio of what we consider to be generally strong companies at attractive valuations, we believe we can take a long term view to seek capital appreciation and, secondarily, current income. Currently holding some reserves in cash, Midas Fund may seek to re-position its portfolio in view of recent positive gold market action by adding to some current stockholdings and introducing new names into the portfolio. PRECIOUS METALS OUTLOOK Since hitting its all-time high of $1,895 in September 2011, investor sentiment towards gold and gold mining stocks seems to be unrelentingly negative.Our experience tells us, however, that times of maximum investor pessimism and “capitulation” can present excellent opportunities for new and additional investment into a sector, although it should be considered that future gold prices may be vulnerable to a potential increase in U.S. interest rates and the continuing trend of record low levels of consumer inflation.Importantly, in our view the macroeconomic support for higher long term gold prices has not disappeared: U.S. economic policies of ultra-low Fed target interest rates and, though improving, still enormous fiscal imbalances. Given this environment, Midas Fund will remain focused on seeking quality investments with solid growth potential to address the risks inherent in the sector, yet still position itself to benefit from positive trends. Top Ten Holdings December 31, 2014 1. SSgA Money Market Fund 2. Rio Tinto plc ADR 3. Goldcorp Inc. 4. Randgold Resources Limited ADR 5. Newmont Mining Corporation 6. BHP Billiton Limited 7. Eldorado Gold Corp. Ltd. 8. Platinum Group Metals Ltd. 9. Alamos Gold Inc. Detour Gold Corp. Top Ten Holdings comprise approximately 65% of total assets. Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular holding and there is no assurance that any holding will remain in or out of the Fund. 2 MIDAS ANNUAL REPORT 2014 MIDAS MAGIC Portfolio Commentary We are pleased to submit this 2014 Annual Report for Midas Magic and to welcome our new shareholders who believe the Fund’s focused approach to quality companies makes it attractive for long term investing. In pursuit of its investment objective of capital appreciation, the Fund may invest in any security type (i.e., stocks, bonds, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size. In seeking to enhance returns, the Fund may use speculative investment techniques, such as leverage. ECONOMIC AND MARKET REPORT Minutes of the October 2014 staff review of the economic situation with the Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) suggest that economic activity expanded at a moderate pace in the third quarter and that labor market conditions have improved. Total nonfarm payroll employment was estimated to be rising, and by September the unemployment rate was stated as 5.9%.Other indicators generally suggested a continued improvement in labor market conditions and some measures of household expectations for labor market conditions were viewed as improved. INVESTMENT STRATEGY AND RETURNS In this economic environment, the Fund sought to continue its disciplined strategy of investing in primarily large, global companies, with a mix of conservatively priced value stocks and more aggressively priced growth issues. In the second half of the year, the Fund added leverage while slightly moderating its concentrated positions. At December 31, 2014, the Fund’s investment portfolio totaled approximately $17.2 million on net assets of $15.4 million, reflecting the use of $1.8 million of leverage (or 10% of net assets), as compared to $1.2 million of cash at June 30, 2014. The Fund’s portfolio companies are mostly based in North America, but typically enjoy global operations with attractive returns on assets.Recent top performing holdings are those engaged in asset management and banking, while lagging oil and gas company shares were sold. The Fund’s overall portfolio, as compared with the S&P 500, currently has a heavy weighting towards financial services, and less weighting to economically sensitive industries such as energy and basic industries, in view of the potential for disappointing U.S. growth and employment trends following the collapse of energy prices. Midas Magic paid a distribution of $1.745 per share on December 30, 2014 to shareholders of record as of December 29, 2014. Based on the Fund’s results and estimates for the year, the distribution was 100% from long term capital gains. The Fund’s distributions do not represent yield or investment return, and the amounts and sources of distributions reported above are only estimates and may be subject to changes based on tax regulations. For 2014, the Fund’s total return was 1.82%, including the reinvestment of dividends, compared to the S&P 500 Index return of 13.69%. Fund returns were hindered by the underperformance of its investments in energy related companies. THE OUTLOOK FOR OPPORTUNITIES IN 2015 While we anticipate some potential improvement in broad global economic data, we are increasingly concerned with possibly unsustainable levels of investor and consumer sentiment. In our view, equity prices in many cases are approaching levels that reflect full valuations and we caution investors to expect greater market volatility during the course of the 2015 year. Accordingly, our current view of financial markets suggests that the Fund may benefit during 2015 from its flexible portfolio approach and employing aggressive and speculative investment techniques as deemed appropriate. Top Ten Holdings December 31, 2014 1. Berkshire Hathaway, Inc. Class B 2. MasterCard Incorporated 3. Costco Wholesale Corp. 4. JPMorgan Chase & Co. 5. Johnson & Johnson 6. Google Inc. Class A 7. General Electric Company 8. Daimler AG 9. Cisco Systems, Inc. Becton, Dickinson and Company Top Ten Holdings comprise approximately 76% of total assets. Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular holding and there is no assurance that any holding will remain in or out of the Fund. Midas Annual Report 2014 3 MIDAS Perpetual Portfolio Portfolio Commentary We are delighted to submit this 2014 Annual Report for Midas Perpetual Portfolio and to welcome our new shareholders who are attracted to the Fund’s investment objective of seeking to preserve and increase the purchasing power value of its shares over the long term. ECONOMIC AND MARKET REPORT Growth of U.S. GDP for 2014 was approximately 2.4%, as estimated by the Federal Reserve Bank in December 2014, and for 2015 is projected in a 2.1% to 3.2% range, reflecting a divergence in views of the U.S. economy’s ability to rebound from the low growth, high unemployment cycle of the past 6 years. Interestingly, the divergence, and optimism, generally declines further out, to a range of 1.8% to 2.7% for the longer run.According to the World Bank, global growth improved slightly in 2014, to 2.6%, from 2.5% in 2013.Encouragingly, global growth is expected to rise in 2015 to 3.0%, and average around 3.3% through 2017. Commodities suffered from softer demand from fragile Euro and Japanese economies and decelerating economic growth in China. The price of gold declined again in 2014, by 1.3% (versus over 27% in 2013) and silver sank about 19% (after falling almost 36% in 2013). INVESTMENT STRATEGY AND RETURNS Midas Perpetual Portfolio pursues an asset allocation strategy, which means the Fund generally seeks to invest a “Target Percentage” of its total assets in each of the following categories, consistent with tax planning and lower levels of portfolio turnover: gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. Importantly, during 2014, the Fund’s actual percentage of its total assets invested in the five investment categories varied from target percentages, sometimes substantially. Currently, the Fund has an over-target allocation to gold and an under-target allocation to silver, and combined the precious metal allocation is above the target range.Due in part to depreciation and 2014 underperformance, the allocation to hard asset securities is below target, whereas due largely to 2014 outperformance, the Fund’s allocation to Swiss franc assets is over target.By employing leverage, the Fund increased its allocation to large capitalization growth stocks to approximately 43% of net assets at year end.As the Fund pursues its investment objective, these holdings and allocations will change. Midas Perpetual Portfolio paid a distribution of $0.017 per share on December 30, 2014 to shareholders of record as of December 29, 2014. Based on the Fund’s results and estimates for the year, the distribution was 100% from long term capital gains. The Fund’s distributions do not represent yield or investment return, and the amounts and sources of distributions reported above are only estimates and may be subject to changes based on tax regulations. In 2014, the Fund’s total return was -5.93%, including the reinvestment of dividends, compared to the S&P 500 Index return of 13.69%. Positive returns from the target allocation to large growth companies were offset by the allocations to precious metals and hard asset securities. CONTACT US FOR INFORMATION AND SERVICES Midas Perpetual Portfolio’s long term investment objective makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and also our Education Savings Accounts. For information, simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be delighted to provide this information to you, a friend, or a relative, or access the information, open your account, and monitor your investments online at www.MidasFunds.com. Top Ten Holdings December 31, 2014 1. SPDR Gold Trust 2. Switzerland Government, 2.50% Notes, due 3/12/16 3. Switzerland Government, 3.00% Notes, due 1/8/18 4. iShares Silver Trust 5. UnitedHealth Group Incorporated 6. Twenty-First Century Fox, Inc.Class A 7. Wal-Mart Stores, Inc. 8. Novartis AG ADR 9. The Procter & Gamble Company Merck & Co., Inc. Top Ten Holdings comprise approximately 72% of total assets. Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular holding and there is no assurance that any holding will remain in or out of the Fund. Midas Annual Report 2014 4 Performance Graphs / Total Returns Portfolio Commentary RESULTS OF $10,000 INVESTMENT JANUARY 1, 2, 2014 The performance graphs show returns of an initial investment of $10,000 in Midas Fund, Midas Magic, and Midas Perpetual Portfolio from 1/1/05 to 12/31/14. Midas Fund is compared to the S&P 500 and the Morningstar Category of Equity Precious Metals funds, an index of 76 funds, 51 of which have been in existence since 1/1/05. Midas Magic is compared to the S&P 500 and the Russell 2000. Midas Perpetual Portfolio is compared to the S&P 500 and the Lipper Mixed-Asset Target Allocation Moderate Index (“LMTAMI”). Results in each case reflect reinvestment of dividends, interest, and distributions but do not reflect a deduction for, if any, short term redemption fees, account expenses, or shareholder taxes. The S&P 500, a broad equity index, and the Russell 2000, a small company index, are unmanaged and fully invested in common stocks. The LMTAMI is an equally weighted average of the managed mixed-asset target allocation moderate funds tracked by Lipper which reflects certain of the market sectors in which the Fund may invest. You cannot invest directly in an index. The data presented represents past performance and cannot be used to predict future results. Prior to December 29, 2008, Midas Perpetual Portfolio (formerly known as Midas Dollar Reserves, Inc.) operated as a money market fund and invested exclusively in securities issued by the U.S. Government, its agencies and instrumentalities. On December 29, 2008, the Fund began operating as a fluctuating net asset value fund pursuant to its current investment objective and policies. The performance included in the table and chart below for the periods commencing on or after January 1, 2005 reflects the Fund’s performance as a money market fund up to December 28, 2008 and thereafter as a fluctuating net asset value fund. The performance information shown also reflects the fees and expenses of the Fund as a money market fund. Results of $10,000 Investment January 1, 2005 Through December 31, 2014 Value as of 12/31/14 % Aggregate Total Return*† % Avg. Annual Return*† Midas Fund (49.93)% (6.68)% Midas Magic 75.42% 5.78% Midas Perpetual Portfolio 34.53% 3.01% Equity Precious Metals 6.62% 0.64% Russell 2000 111.26% 7.77% LMTAMI 71.23% 5.53% S&P 500 109.47% 7.67% Average Annual Total Return for the Periods Ended December 31, 2014* 1 Year 5 Years 10 Years Midas Fund (28.26)% (23.46)% (6.68)% Midas Magic 1.82% 13.52% 5.78% Midas Perpetual Portfolio (5.93)% 0.68% 3.01% *The returns shown do not reflect the deduction of taxes if any, that a shareholder would pay on Fund distributions or the redemption of Fund shares. †For the 10 year period ended December 31, 2014. Midas Annual Report 2014 5 Allocation of Portfolio Holdings Portfolio Commentary December 31, 2014 (Unaudited) MIDAS FUND Major Precious Metals Producers (49.92%) Intermediate Precious Metals Producers (17.99%) Junior Precious Metals Producers (5.03%) Exploration and Project Development Companies (10.42%) Other Natural Resources Companies (8.04%) Money Market Fund (9.40%) MIDAS MAGIC** Computer Communications Equipment (5.72%) Electronic & Other Electrical Equipment (5.99%) Fire, Marine & Casualty Insurance (19.78%) Information Retrieval Services (6.29%) Investment Advice (4.30%) Motor Vehicles & Passenger Car Bodies (5.43%) National Commercial Banks (10.16%) Pharmaceutical Preparations (7.57%) Retail - Drug Stores and Proprietary Stores (2.23%) Retail - Family Clothing Stores (2.15%) Services - Business Services (18.78%) Services - Prepackaged Software (2.01%) Surgical & Medical Instruments & Apparatus (2.75%) Variety Stores (9.33%) Other (10.79%) MIDAS PERPETUAL PORTFOLIO Gold (25.60%) Silver (6.22%) Swiss Franc Assets (23.22%) Hard Asset Securities (19.05%) Large Capitalization Growth Stocks (42.91%) *Each Fund’s allocation of portfolio holdings uses approximate percentages of its net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. ** Allocations less than 2% are combined into “Other.” MIDAS ANNUAL REPORT 2014 6 ABOUT YOUR FUND’S EXPENSES (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2014 to December 31, 2014. ACTUAL EXPENSES The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, and SIMPLE-IRAs), and certain other retirement accounts. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as redemption fees or small account fees. Therefore, the line labeled “hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would have been higher. EXPENSE ANALYSIS TABLE Beginning Account Value July 1, 2014 Ending Account Value December 31, 2014 Expenses Paid During Period July 1- December 30, 2014(a) Annualized Expense Ratio MIDAS FUND Actual $ 1,000.00 $ 13.16 3.04% Hypothetical (b) $ 1,000.00 $ 15.40 3.04% MIDAS MAGIC Actual $ 1,000.00 $ 18.26 3.59% Hypothetical (b) $ 1,000.00 $ 18.16 3.59% MIDAS PERPETUAL PORTFOLIO Actual $ 1,000.00 $ 12.42 2.54% Hypothetical (b) $ 1,000.00 $ 12.88 2.54% (a)Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half year, divided by 365, to reflect the one half year period. (b)Assumes 5% total return before expenses. MIDAS ANNUAL REPORT 2014 7 MIDAS FUND Financial Statements Common Stocks (91.40%) Shares Value Major Precious Metals Producers (49.92%) Agnico Eagle Mines Limited $ AngloGold Ashanti Ltd. ADR (a) Compania de Minas Buenaventura S.A.A. Freeport-McMoRan Inc. Goldcorp Inc. (a) Kinross Gold Corp. (b) Newmont Mining Corporation (a) Randgold Resources Limited ADR (a) Rio Tinto plc ADR (a) Yamana Gold Inc. Intermediate Precious Metals Producers (17.99%) B2Gold Corp. (b) Detour Gold Corp. (a) (b) Eldorado Gold Corp. Ltd. (a) New Gold Inc. (b) Resolute Mining Ltd. (a) (b) Junior Precious Metals Producers (5.03%) Alamos Gold Inc. (a) Exploration and Project Development Companies (10.42%) Ivanhoe Mines Ltd. Class A (b) (c) Ivanhoe Mines Ltd. Class B (b) (c) Northern Dynasty Minerals Ltd. (a) (b) Platinum Group Metals Ltd. (a) (b) Romarco Minerals Inc. (a) (b) Other Natural Resources Companies (8.04%) BHP Billiton Limited (a) Osisko Gold Royalties Ltd. Total common stocks (Cost $34,141,903) See Notes to Financial Statements MIDAS ANNUAL REPORT 2014 8 Financial Statementscontinued MIDASFUND Schedule of Portfolio Investments Shares Value Money Market Fund (9.40%) SSgA Money Market Fund, 7 day annualized yield 0.01% (Cost $1,340,833) $ Total investments (Cost $35,482,736) (100.80%) Liabilities in excess of other assets (-0.80%) ) Net assets (100.00%) $ (a) All or a portion of these securities, have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2014, the value of securities pledged as collateral was $9,186,530 and there were no securities on loan under the lending agreement. (b) Non-income producing. (c) Illiquid and/or restricted security that has been fair valued. ADR means “American Depositary Receipt.” See Notes to Financial Statements. MIDAS ANNUAL REPORT 2014 9 MIDASMAGIC Schedule of Portfolio Investments Financial StatementsDecember 31 , 2014 Common Stocks (113.28%) Value Shares Cable & Other Pay Television Services (1.98%) Viacom Inc. (a) $ Computer Communications Equipment (5.72%) Cisco Systems, Inc. (a) Juniper Networks, Inc. Electronic & Other Electrical Equipment (5.99%) General Electric Company (a) Fire, Marine & Casualty Insurance (19.78%) Berkshire Hathaway, Inc. Class B (a) (b) Information Retrieval Services (6.29%) Google Inc. Class A (a) (b) Investment Advice (4.30%) Fortress Investment Group LLC Franklin Resources, Inc. (a) Leather & Leather Products (1.48%) Coach, Inc. (a) Motor Vehicles & Passenger Car Bodies (5.43%) Daimler AG National Commercial Banks (10.16%) JPMorgan Chase & Co. (a) Wells Fargo & Company (a) Office Furniture (1.35%) Kimball International Inc. Class B Pharmaceutical Preparations (7.57%) Johnson & Johnson (a) Printed Circuit Boards (1.34%) Kimball Electronics, Inc. (b) See Notes to Financial Statements 10 MIDAS ANNUAL REPORT 2014 MIDASMAGIC Schedule of Portfolio Investments Financial Statementscontinued Common Stocks (concluded) Shares Value Real Estate (1.49%) NorthStar Asset Management Group Inc. $ Real Estate Investment Trusts (1.16%) NorthStar Realty Finance Corp. Retail - Drug Stores and Proprietary Stores (2.23%) Express Scripts Holding Company (a) (b) Retail - Family Clothing Stores (2.15%) The GAP, Inc. Services - Business Services (18.78%) Accenture plc MasterCard Incorporated Services - Medical Laboratories (1.99%) Laboratory Corporation of America Holdings (a) (b) Services - Prepackaged Software (2.01%) CA, Inc. Surgical & Medical Instruments & Apparatus (2.75%) Becton, Dickinson and Company (a) Variety Stores (9.33%) Costco Wholesale Corp. (a) Total common stocks (Cost $8,883,561) Money Market Fund (0%) 3 SSgA Money Market Fund, 7 day annualized yield 0.01% (Cost $3) 3 Total investments (Cost $8,883,564) (113.28%) Liabilities in excess of other assets (-13.28%) ) Net assets (100.00%) $ (a)All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2014, the value of securities pledged as collateral was $11,451,910 and there were no securities on loan under the lending agreement. (b) Non-income producing. See Notes to Financial Statements. MIDAS ANNUAL REPORT 2014 11 MIDASPERPETUAL PORTFOLIO Schedule of Portfolio Investments Financial StatementsDecember 31, 2014 Shares/Principal Amount Value Gold (25.60%) SPDR Gold Trust (a) (b) (Cost $1,386,283) $ Silver (6.22%) iShares Silver Trust (a) (b) (Cost $302,396) Swiss Franc Assets (23.22%) (c) Switzerland Government 2.50% Notes, due 3/12/16 Switzerland Government 3.00% Notes, due 1/8/18 Total Swiss franc assets (Cost $1,388,387) Hard Asset Securities (19.05%) Agricultural Chemicals (2.88%) Syngenta AG ADR (a) Conglomerate (4.22%) Loews Corp. Metal Mining (7.98%) Anglo American PLC ADR (a) BHP Billiton Limited (a) First Quantum Minerals Ltd. Rio Tinto plc ADR Vale S.A. Mining & Quarrying of Nonmetallic Minerals (1.08%) Sociedad Quimica Y Minera De Chile S.A. Steel Works, Blast Furnaces & Rolling Mills (2.89%) Nucor Corp. (a) Total hard asset securities (Cost $1,616,770) See Notes to Financial Statements. 12 MIDAS ANNUAL REPORT 2014 MIDASPERPETUAL PORTFOLIO Schedule of Portfolio Investments Financial Statementsconcluded Shares Value Large Capitalization Growth Stocks (42.91%) Cable & Other Pay Television Services (4.76%) Twenty-First Century Fox, Inc. $ Computer & Office Equipment (4.16%) International Business Machines Corporation Hospital and Medical Service Plans (5.93%) UnitedHealth Group Incorporated (a) Motor Vehicles & Passenger Car Bodies (3.61%) Volkswagen AG Pharmaceutical Preparations (8.94%) Merck & Co., Inc. Novartis AG ADR (a) Retail - Variety Stores (4.75%) Wal-Mart Stores, Inc. (a) Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics (4.43%) The Procter & Gamble Company State Commercial Banks (2.45%) Itau Unibanco Holding S.A. Telephone Communications (3.88%) China Mobile Ltd. ADR (a) Total large capitalization growth stocks (Cost $2,145,681) Money Market Fund (0%) SSgA Money Market Fund, 7 day annualized yield 0.01% (Cost $268) Total investments (Cost $6,839,785) (117.00%) Liabilities in excess of other assets (-17.00%) ) Net assets (100.00%) $ (a)All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. As of December 31, 2014, the value of securities pledged as collateral was $3,183,607 and there were no securities on loan under the lending agreement. (b)Non-income producing. (c)Principal amount denominated in Swiss francs. ADR means “American Depositary Receipt.” See Notes to Financial Statements. MIDAS ANNUAL REPORT 2014 13 STATEMENTS OF ASSETS AND LIABILITIES Financial Statements December 31, 2014 MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Assets Investments, at cost $ $ $ Investments, at value $ $ $ Receivables Fund shares sold Dividends Interest - - Foreign withholding taxes reclaimed - - Other assets Total assets Liabilities Bank credit facility borrowing - Payables Accrued expenses Fund shares redeemed Investment management fees Administrative services Distribution fees Total liabilities Net assets $ $ $ Shares outstanding, $0.01 par value Net asset value, offering, and redemption price per share $ $ $ Net assets consist of Paid in capital $ $ $ Undistributed net investment income (loss) ) - Accumulated net realized gain (loss) on investments and foreign currencies ) Net unrealized appreciation (depreciation) on investments and foreign currencies ) $ $ $ See Notes to Financial Statements. 14 MIDAS ANNUAL REPORT 2014 STATEMENTS OF OPERATIONS Financial Statements For the Year Ended December 31, 2014 MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Investment income Dividends Foreign tax withholding Interest - - Total investment income Expenses Investment management Transfer agent Administrative services Distribution Auditing Bookkeeping and pricing Shareholder communications Interest on bank credit facility Trustees Legal Custodian Insurance Other Registration - Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments Foreign currencies - Unrealized appreciation (depreciation) on Investments Translation of assets and liabilities in foreign currencies - Net realized and unrealized gain Net increase (decrease) in net assets resulting from operations $ (369,519) See Notes to Financial Statements. MIDAS ANNUAL REPORT 2014 15 STATEMENTS OF CHANGES IN NET ASSETS Financial Statements For the Years Ended December 31, 2014 and 2013 MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Operations Net investment loss $ (370,522) $ (312,448) $ (39,375) Net realized gain (loss) Unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to shareholders Net realized gains - - Total distributions - - Capital share transactions Change in net assets resulting from capital share transactions (a) Redemption fees Decrease in net assets resulting from capital share transactions Total change in net assets Net assets Beginning of period End of period (b) $ 20,814,914 $ 16,737,907 $ 7,718,442 (a) Capital share transactions were as follows: Value Shares sold $ 3,874,585 $ 551,136 $ 908,330 $ 280,352 Shares issued on reinvestment of distributions - - Shares redeemed Net decrease $ (3,965,959) $ (5,127,746) Number Shares sold Shares issued on reinvestment of distributions - - Shares redeemed Net decrease (b) Undistributed net investment income in net assets at end of period $ - $ - $- $ - See Notes to Financial Statements. 16 MIDAS ANNUAL REPORT 2014 STATEMENTS OF CASH FLOWS Financial Statements MIDAS MIDAS MIDAS For the Year Ended December 31, 2014 FUND MAGIC PERPETUAL PORTFOLIO Cash flows from operating activities Net (decrease) increase in net assets resulting from operations $ (369,519) Adjustments to reconcile change in net assets resulting from operations to net cash provided by (used in) operating activities: Proceeds from sales of long term investments Purchase of long term investments Unrealized (appreciation) depreciation of investments and foreign currencies Net realized loss (gain) on sales of investments Net purchases of short term investments Amortization of premium of investment securities - - Decrease (increase) in dividends receivable Decrease in interest receivable - - Decrease in foreign withholding taxes reclaimed - - (Increase) decrease in other assets Decrease in accrued expenses (Decrease) increase in investment management fees payable Decrease in administrative services payable Decrease in distribution fees payable Net cash provided by operating activities Cash flows from financing activities Bank credit facility repayment, net Net shares redeemed Cash distributions paid to shareholders - Net cash used in financing activities Net change in cash - - - Cash Beginning of period - - - End of period $ - $ - $ - Supplemental disclosure of cash flow information Cash paid for interest on bank credit facility Noncash financing activities consisting of reinvestment of distributions $ - $ 98,276 See Notes to Financial Statements MIDAS ANNUAL REPORT 2014 17 NOTES TO FINANCIAL STATEMENTS Financial StatementsDecember 31, 2014 1ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIESMidas Fund, Midas Magic, and Midas Perpetual Portfolio (each individually, a “Fund”, and collectively, the “Funds”) are each a series of shares of Midas Series Trust (the “Trust”), a Delaware statutory trust which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company. Each Fund is a distinct portfolio with its own investment objective and policies. The investment objectives of Midas Fund are primarily capital appreciation and protection against inflation and, secondarily, current income, and it invests primarily in precious metals and natural resource companies and bullion. The investment objective of Midas Magic is capital appreciation, which it seeks by investing in any security type in any industry sector and in domestic or foreign companies of any size. The investment objective of Midas Perpetual Portfolio is to preserve and increase the purchasing power value of its shares over the long term with a policy of investing a fixed target percentage of its total assets in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. The Trust retains Midas Management Corporation as its Investment Manager. Each Fund currently offers one class of shares. The Funds impose a short term trading redemption fee on any Fund shares that are redeemed or exchanged within 30 days following their purchase date. The redemption fee is 1% of the amount redeemed. Such fees are retained by the Funds for the benefit of the remaining shareholders and are accounted for as an addition to paid in capital. The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Subsequent events, if any, through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Funds: Valuation of Investments – Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is in the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price. Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded. If the last sale price on the local exchange is unavailable, the last evaluated quote or closing bid price normally is used. Gold and silver bullion are valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price for that metal. Certain debt securities may be priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities or according to prices quoted by a securities dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by a Fund could change on a day when shareholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Fund’s Board of Trustees. Due to the inherent uncertainty of valuation, such fair value pricing values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by a Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. A fair value price is an estimate and there is no assurance that such price will be at or close to the price at which a security is next quoted or next trades. Investments in Other Investment Companies – Each Fund may invest in shares of other investment companies (the “Acquired Funds”) in accordance with the Act and related rules. Shareholders in a Fund that so invests bear the pro rata portion of the fees and expenses of the Acquired Funds in addition to the Fund’s expenses. The expenses incurred by the Funds that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds. The fees and expenses of an Acquired Fund are reflected in such Acquired Fund’s total return. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Forward Foreign Currency Contracts – Forward foreign currency contracts are marked to market and the change in market value is recorded by a Fund as an unrealized gain or loss. When a contract is closed, a Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. A Fund could be exposed to risk if a counter-party is unable to meet the terms of the contract or if the value of the currency changes unfavorably. 18 MIDAS ANNUAL REPORT 2014 NOTES TO FINANCIAL STATEMENTS Financial Statementscontinued Derivatives – The Funds may use derivatives for a variety of reasons, such as to attempt to protect against possible changes in the value of their portfolio holdings or to generate potential gain. Derivatives are financial contracts that derive their values from other securities or com-modities, or that are based on indices. Derivatives are marked to market with the change in value reflected in unrealized appreciation or depreciation. Upon disposition, a realized gain or loss is recognized accordingly, except when taking delivery of the asset underlying a contract in which case the recognition of gain or loss is postponed until the disposal of the asset. The Funds risk loss if counterparties fail to meet the terms of the contract. Derivative contracts include, among other things, options, futures, forward currency contracts, and swap agreements. Short Sales – Midas Fund and Midas Magic each may sell a security short it does not own in anticipation of a decline in the value of the security. When a Fund sells a security short, it must borrow the security sold short and deliver it to the broker/dealer through which it made the short sale. A Fund is liable for any dividends or interest paid on securities sold short. A gain limited to the price at which a Fund sold the security short or a loss, unlimited in size, normally is recognized upon the termination of the short sale. Securities sold short result in off balance sheet risk as a Fund’s ultimate obligation to satisfy the terms of the sale of securities sold short may exceed the amount recognized in the Statement of Assets and Liabilities. Investment Transactions – Investment transactions are accounted for on the trade date (the date the order to buy or sell is executed). Realized gains or losses are determined by specifically identifying the cost basis of the investment sold. Investment Income – Interest income is recorded on the accrual basis. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date or in the case of certain foreign securities, as soon as practicable after a Fund is notified. Taxes withheld on income from foreign securities have been provided for in accordance with a Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Expenses deemed by the Investment Manager to have been incurred solely by a Fund are charged to that Fund. Expenses deemed by the Investment Manager to have been incurred jointly by a Fund and one or more of the other investment companies for which the Investment Manager or its affiliates serve as investment manager, an internally managed investment company with substantially similar officers and trustees, or other related entities are allocated on the basis of relative net assets, except where a more appropriate allocation can be made fairly in the judgment of the Investment Manager. Expense Reduction Arrangement – Through arrangements with the Funds’ custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian and transfer agent expenses. No credits were realized by the Funds during the periods covered by this report. Distributions to Shareholders – Distributions to shareholders are determined in accordance with income tax regulations and are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because each Fund intends to qualify as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “IRC”), and to distribute to its shareholders substantially all of its taxable income and net realized gains. Foreign securities held by a Fund may be subject to foreign taxation. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which a Fund invests. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Funds have reviewed their tax positions and have concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2011 - 2013) or expected to be taken in the Funds’ 2014 tax returns. 2FEES AND TRANSACTIONS WITH RELATED PARTIESThe Trust has retained the Investment Manager pursuant to an investment management agreement that provides for a management fee payable monthly and based on the average daily net assets of each Fund. With respect to Midas Fund, the annual management fee is 1% on the first $200 million, .95% from $200 million to $400 million, .90% from $400 million to $600 million, .85% from $600 million to $800 million, .80% from $800 million to $1 billion, and .75% over $1 billion. With respect to Midas Magic, the annual management fee is 1% on the first $10 million, 7/8 of 1% from $10 million to $30 million, 3/4 of 1% from $30 million to $150 million, 5/8 of 1% from $150 million to $500 million, and 1/2 of 1% over $500 million. With respect to Midas Perpetual Portfolio, the annual management fee is .50% of the first $250 million, .45% from $250 million to $500 million, and .40% over $500 million. MIDAS ANNUAL REPORT 2014 19 NOTES TO FINANCIAL STATEMENTS Financial Statementscontinued The Trust on behalf of each Fund has adopted a plan of distribution pursuant to Rule 12b-1 under the Act. Under the plan and a related distribution agreement, each Fund pays the Distributor, Midas Securities Group, Inc., an affiliate of the Investment Manager, a fee of .25% (Midas Fund and Midas Perpetual Portfolio) or 1.00% (Midas Magic) for distribution and shareholder services. The shareholder service fee is intended to cover personal services provided to the shareholders of the Funds and the maintenance of shareholder accounts. The distribution fee is to cover all other activities and expenses primarily intended to result in the sale of the Funds’ shares. In addition, Midas Fund, Midas Magic, and Midas Perpetual Portfolio each reimbursed the Distributor $22,717, $1,413, and $1,309, respectively, for payments made to certain brokers for record keeping services for the year ended December 31, 2014. Certain officers and trustees of the Trust are officers and directors of the Investment Manager and the Distributor. Pursuant to the investment management agreement, the Funds reimburse the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the year ended December 31, 2014, the Funds reimbursed such costs as follows: MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Compliance $ $ $ Accounting Total $ $ $ 3DISTRIBUTABLE EARNINGSThe tax character of distributions paid by the Funds are summarized as follows: MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Year ended December 31, Year ended December 31, Year ended December 31, Distributions paid from: Long term capital gains $- $- $ 1,091,216 $ 960,326 $ 98,972 $ 694,390 At December 31, 2014, the components of distributable earnings on a tax basis were as follows: MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Accumulated net realized loss on investments $- $- Undistributed capital gains - Undistributed net investment loss - - - Net unrealized appreciation (depreciation) Post-October losses Total Federal income tax regulations permit post-October net capital losses, if any, to be deferred and recognized on the tax return of the next succeeding taxable year. GAAP requires certain components related to permanent differences of net assets to be classified differently for financial reporting than for tax reporting purposes. These differences have no effect on net assets or net asset value per share. These differences, which may result in distribution reclassifications, are primarily due to net operating losses and foreign currency gains and losses. As of December 31, 2014, the Funds recorded the following financial reporting reclassifications to the net asset accounts to reflect those differences: 20 MIDAS ANNUAL REPORT 2014 NOTES TO FINANCIAL STATEMENTS Financial Statementscontinued MIDAS FUND MIDAS MAGIC MIDAS PERPETUAL PORTFOLIO Decrease in accumulated undistributed net investment loss $ $ $ Increase in accumulated net realized gain (loss) on investments $ $ ) $ ) Decrease in paid in capital $ ) $ ) $ ) Under the IRC, capital losses incurred in taxable years beginning after December 22, 2010, are allowed to be carried forward indefinitely and retain the character of the original loss. Capital loss carryover is calculated and reported as of a specific date. Results of transactions and other activity after that date may affect the amount of capital loss carryover actually available for a Fund to utilize based on the results of future transactions. As a transition rule, post-enactment net capital losses are required to be utilized before pre-enactment net capital losses. At December 31, 2014, Midas Fund had net a capital loss carryover of $43,426,720 of which $867,185 of short term and $31,246,030 of long term losses may be carried forward indefinitely and $11,313,505 expires in 2017. 4VALUE MEASUREMENTSA hierarchy established by GAAP prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. • Level 2 - observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets for the security, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for investments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, the level in the fair value hierarchy, within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs and methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a description of the valuation techniques applied to a Fund’s major categories of assets and liabilities measured at fair value on a recurring basis: Equity securities (common and preferred stock) – Most publicly traded equity securities are valued normally at the most recent official closing price, last sale price, evaluated quote, or closing bid price. To the extent these securities are actively traded and valuation adjustments are not applied, they may be categorized in level 1 of the fair value hierarchy. Equities on inactive markets or valued by reference to similar instruments may be categorized in level 2. Bonds – The fair value of bonds is estimated using various techniques, which may consider, among other things, recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer. Although most bonds may be categorized in level 2 of the fair value hierarchy, in instances where lower relative consideration is placed on transaction prices, quotations, or similar observable inputs, they may be categorized in level 3. MIDAS ANNUAL REPORT 2014 21 NOTES TO FINANCIAL STATEMENTS Financial Statementscontinued Restricted and/or illiquid securities – Restricted and/or illiquid securities for which quotations are not readily available or reliable may be valued with fair value pricing as determined in good faith by the Investment Manager under the direction of or pursuant to procedures approved by the Trust’s Board of Trustees. Restricted securities issued by publicly traded companies are generally valued at a discount to similar publicly traded securities. Restricted or illiquid securities issued by nonpublic entities may be valued by reference to comparable public entities or fundamental data relating to the issuer or both or similar inputs. Depending on the relative significance of valuation inputs, these instruments may be categorized in either level 2 or level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing each Fund’s assets. Refer to each Fund’s Schedule of Portfolio Investments for detailed information on specific investments. MIDAS FUND Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ 12,899,482 $ 134,095 $- $ 13,033,577 Money market fund - - Total investments, at value $ 14,240,315 $ 134,095 $- $ 14,374,410 MIDAS MAGIC Level 1 Level 2 Level 3 Total Assets Investments, at value Common stocks $ 17,202,210 $- $- $ 17,202,210 Money market fund 3 - - 3 Total investments, at value $ 17,202,213 $- $- $ 17,202,213 MIDAS PERPETUAL PORTFOLIO Level 1 Level 2 Level 3 Total Assets Investments, at value Gold $ 1,527,651 $- $- $ 1,527,651 Silver - - Swiss franc assets - - Hard asset securities - - Large capitalization growth stocks - - Money market fund - - Total investments, at value $ 5,597,597 $ 1,385,828 $- $ 6,983,425 There were no securities that transferred from level 1 at December 31, 2013 to level 2 at December 31, 2014 for any of the Funds. 22 MIDAS ANNUAL REPORT 2014 NOTES TO FINANCIAL STATEMENTS Financial Statementscontinued 5INVESTMENT TRANSACTIONSThe aggregate cost of investments for tax purposes will depend upon each Fund’s investment experience during the entirety of its fiscal year and may be subject to changes based on tax regulations. As of December 31, 2014, for federal income tax purposes, subject to changes, the aggregate cost, gross unrealized appreciation (depreciation), and net unrealized appreciation (depreciation) of investments are summarized as follows: Federal Income Gross Unrealized Net Unrealized Tax Cost Appreciation (Depreciation) Appreciation (Depreciation) Midas Fund $ $
